—In an adoption proceeding in which the natural parents moved to set aside their extra-judicial consents to the adoption, the natural parents appeal from an order of the Family Court, Queens County (De Phillips, J.), dated April 10, 1990, which, after a hearing, denied their application.
Ordered that the order is affirmed, without costs or disbursements.
The weight of the credible evidence adduced at the hearing fails to support the natural parents’ assertion that their consent to the adoption was procured through the use of fraud, coercion, or undue influence. The claims of the natural parents are directly contradicted by the testimony of disinterested witnesses whose testimony supports the conclusion that the natural parents consented freely (see, Matter of Sarah K., 66 NY2d 223; Matter of Baby Girl Z., 154 AD2d 471; Matter of "Female” D., 83 AD2d 933).
We have considered the natural parents’ remaining contentions and find that they are without merit. Rosenblatt, J. P., Lawrence, O’Brien and Copertino, JJ., concur.